Citation Nr: 0205517	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a nervous condition.  


FINDINGS OF FACT

1. In a decision dated in March 1986, the RO denied the 
veteran's claim for service connection for a nervous 
condition, on the basis that the veteran's psychiatric 
disability was not incurred in, or aggravated by, service.

2. The veteran was notified of this action and did not timely 
disagree therewith.

3. The evidence added to the record since the March 1986 RO 
decision is cumulative of the evidence previously 
considered and does not bear directly and substantially 
upon the specific matter of whether the veteran's nervous 
condition was either incurred in or aggravated by service; 
and, when considered alone or together with all of the 
evidence, both old and new, it has no significant effect 
upon the facts previously considered.


CONCLUSIONS OF LAW

1. The evidence received since the March 1986 RO decision, 
which denied service connection for a nervous condition, 
is not new and material.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2001).

2. The March 1986 decision of the RO, denying service 
connection for a nervous condition, is final and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for a nervous condition was made in July 1993, 
which is well in advance of August 29, 2001, the implementing 
and amended regulations, as noted above, do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen that 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's July 1993 request to reopen his claim of service 
connection for a nervous condition.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).

In this regard, the record reflects that the veteran and his 
representative were provided with a copy of several rating 
actions, to include May 1995 and June 1996 rating actions, 
and were provided a Statement of the Case dated August 1996, 
and a Supplemental Statement of the Case January 2002.  These 
documents, which have been furnished during the pendency of 
this appeal, provided notification of the information and 
medical evidence needed to reopen this claim and the evidence 
relevant to this claims has been properly developed.  As 
identified by the veteran, numerous private and VA medical 
records as pertinent to his claim have been obtained and 
associated with the claims folder.  VA examinations were 
conducted in May 1997 and September 1999, and the reports 
from those examinations were associated with the claims 
folder.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
there is no further action to be undertaken to comply with 
provisions of the VCAA or its implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding the matter of whether new and material 
evidence has been submitted to reopen this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

In a March 1986 decision, the RO denied a claim of 
entitlement to service connection for a nervous condition.  
The RO denied the veteran's claim not because there was no 
evidence that the veteran had a nervous condition, but 
because no evidence had been presented linking the veteran's 
psychiatric condition to service.  The veteran was notified 
his claim was denied.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated March 1986.  Evans.

The new evidence submitted consists of the reports of VA 
examinations, VA and private outpatient and inpatient 
treatment records, statements from the veteran and his 
representative, and a statement from a friend of the veteran.

A statement from the veteran's representative received July 
1993 indicates that the veteran again reported that he had 
been treated for a nervous condition while in service.

Records from the Ponce Regional Hospital show that the 
veteran was treated from November 1985 through November 1989 
periodically for psychiatric problems, with a diagnosis of 
schizophrenic disorder with depression.

VA outpatient treatment records dated May 1994 to July 1994 
indicate that the veteran was treated for a diagnosis of 
schizophrenia, and it was proposed to rule out a diagnosis of 
major depression with psychotic features.

A statement from a friend who served with the veteran, dated 
January 1996, is also of record.  The friend indicates that 
he remembers the veteran being in an Army hospital on several 
occasions in 1975 for psychiatric problems.

The veteran, in his substantive appeal received September 
1996, reported that he believed that he was in perfect health 
when he entered the Army, that he suffered a nervous 
condition while in service for which he received treatments, 
and that he was now unable to work due to this condition.

The veteran has submitted records which indicate that he is 
in receipt of Social Security payments. 

An attempt was made to examine the veteran in May 1997; 
however, the veteran was found to be completely uncooperative 
throughout the whole interview, and it was the examiner's 
opinion that this lack of cooperation was voluntary.  The 
examiner noted that every time the veteran was asked 
questions, he tried to give the impression that he was 
psychotic, talking about a mission that he had to do and 
could not perform.  He spoke about captain's orders and his 
not being able to be in two places at the same time.  He 
stated, "They say I executed and it's the President of the 
United States who executes."  The examiner again noted that, 
before every time the veteran was asked a question, he would 
respond in the same fashion, and for that reason, and the 
reason that they felt his behavior was voluntary, the 
examination could not be completed.  Urine toxicology testing 
at that time was negative.

A social and industrial field survey of the veteran was 
conducted in September 1999.  Upon arriving, the surveyor 
noted the veteran to be pacing the porch of his house and 
smoking.  He was noted to be clean and neatly dressed, but 
with no shoes.  The surveyor indicated that it was not 
possible to elicit information from the veteran because he 
was incoherent.  During the interview the veteran's wife 
indicated that the veteran used to walk aimlessly away from 
home for two or three days, and used to drink heavily.  The 
veteran's wife indicated that at present the veteran was 
unable to communicate effectively, and would become angry at 
times.  She also indicated that the veteran seldom would get 
out, and that she had to manage the house.

Two neighbors interviewed at the same time indicated that the 
veteran was incoherent when he talks, and spent a lot of time 
pacing the house, and smoking.

The veteran was given a further VA examination in September 
1999.  The report of that examination noted the prior medical 
history of the veteran.  The veteran himself did not provide 
any clear information about his history and condition during 
the examination.  Upon examination, the veteran was noted to 
be clean, well developed, and properly dressed and groomed.  
He avoided eye contact and did not respond properly to 
questions, but kept his responses associated to the issues 
asked.  His speech was clear.  His memory was unable to be 
assessed.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment appeared impaired.  The 
veteran, based on the social and industrial field survey, was 
judged to be not competent to handle VA funds.  The veteran 
was diagnosed with schizophrenia, chronic, undifferentiated 
type, with substance use disorder; alcohol dependence, and 
cocaine and cannabis abuse, in alleged remission.  The 
veteran was found to have a GAF of 45.

General medical examination conducted that same day found the 
veteran to have contact dermatitis of the hands, and 
dermatitis of the elbows.  He was noted to be a psychiatric 
case, and completely uncooperative.

VA treatment records dated May 1998 through October 2001 are 
also of record.  The show that the veteran was hospitalized 
from September 21, 2001 to October 18, 2001, with a diagnosis 
of schizophrenia.  The veteran was also hospitalized in May 
and June 1998.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a nervous condition.  
In this regard, almost all of the recent evidence submitted 
simply continues to show that the veteran has been diagnosed 
with, and treated for, a psychiatric disorder.  As noted 
previously, the veteran's claim was denied in March 1986 not 
because there was no evidence that he suffered from a 
psychiatric condition, to include a nervous condition, but 
because there was no evidence that the veteran's psychiatric 
condition was linked to service in any way.

The Board notes the letter from a friend of the veteran's 
dated January 21, 1996, who indicated that he recalled the 
veteran being seen several times in 1975 while in service for 
psychiatric problems.  However, the veteran's service medical 
records, which appear to be intact, have no record of the 
veteran ever being seen for any psychiatric disability.  
Further, all reports of medical history from service clearly 
indicate that the veteran reported that he did not suffer 
from nervous trouble of any sort, and all the veteran's 
reports of medical examinations indicate that the veteran had 
no psychiatric difficulties while in service.  In light of 
the evidence contained in the veteran's service medical 
records, this statement from a friend of the veteran's is 
considered to have limited probative value. 

While the recent reports of VA examinations, outpatient and 
inpatient treatment records, and statements submitted by the 
veteran are "new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (2001).  To the extent they are not on 
file, the Social Security records are not needed as they 
would show the level of disablement at the time of the claim, 
not the origin of the pathology.

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a nervous 
condition as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's March 1986 decision 
is not new and material for the purpose of reopening the 
claim.  38 C.F.R. § 3.156 (2001).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
nervous condition is not reopened.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

